TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00272-CV



                                  Gilbert Galvan, Appellant

                                               v.

 Andrew W. Aston and 33rd District Attorney's Office Counties of Blanco, Burnet, Llano,
                                San Saba, Appellees


    FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
       NO. 31086, HONORABLE LLOYD DOUGLAS SHAVER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Gilbert Galvan no longer wishes to pursue his appeal and has filed a motion

to dismiss. We grant the motion and dismiss the appeal. Tex. R. App. P. 42.1(a).




                                            Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: November 10, 2006